                           UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND
           CHAMBERS OF                                               6500 Cherrywood Lane
        TIMOTHY J. SULLIVAN                                         Greenbelt, Maryland 20770
  UNITED STATES MAGISTRATE JUDGE                                    Telephone: (301) 344-3593

                                           June 30, 2021
LETTER TO COUNSEL:

       RE:      Tina G., on behalf of her minor child J.G. v. Andrew M. Saul, Commissioner of
                Social Security
                Civil No. TJS-20-0544

Dear Counsel:

       Plaintiff Tina G., on behalf of her minor child J.G. (the “child”), petitioned this Court to
review the Social Security Administration’s final decision finding that the child was no longer
disabled under the Social Security Act. ECF No. 1. The parties have filed cross-motions for
summary judgment (ECF Nos. 19 & 20). These motions have been referred to the undersigned
with the parties’ consent pursuant to 28 U.S.C. § 636 and Local Rule 301. Having considered the
submissions of the parties, I find that no hearing is necessary. See Loc. R. 105.6. This Court must
uphold the decision of the agency if it is supported by substantial evidence and if the agency
employed the proper legal standards. 42 U.S.C. §§ 405(g), 1383(c)(3); Mascio v. Colvin, 780 F.3d
632, 634 (4th Cir. 2015). Following its review, this Court may affirm, modify, or reverse the
Commissioner, with or without a remand. See 42 U.S.C. § 405(g); Melkonyan v. Sullivan, 501
U.S. 89 (1991). Under that standard, I will deny both motions and remand the case for further
proceedings. This letter explains my rationale.

        In a determination dated August 29, 2012, the Commissioner found that the child was
disabled as of July 1, 2012. Tr. 14. Four years later, on August 18, 2016, the Commissioner
determined that the child was no longer disabled as of August 15, 2016, due to medical
improvement. Id. This determination was upheld upon reconsideration after a disability hearing by
a State agency Disability Hearing Officer. Id. The child filed a timely written request for a hearing
before an ALJ, and a hearing was scheduled for August 8, 2016. The August 2018 hearing was
postponed to allow the child’s mother the opportunity to obtain counsel. The hearing was
rescheduled to December 6, 2018, at which time the child’s mother chose to proceed without the
benefit of an attorney or other representative. Tr. 37-42. On March 19, 2019, the ALJ issued a
written decision denying Plaintiff’s claim and finding that the child was no longer disabled. Tr.
14-29. The Appeals Council denied Plaintiff’s request for review, rendering the ALJ’s decision
the final, reviewable decision of the Commissioner.

        In order to determine whether the child continued to be disabled, the ALJ followed the
three-step medical improvement evaluation set forth in 20 C.F.R. § 416.994a. At step one, the ALJ
considers whether the child has seen medical improvement in the impairment that resulted in the
most recent finding of disability (referred to as the comparison point decision). 20 C.F.R.
§ 416.994a(b)(1). If there has been no medical improvement, the ALJ will find that the child’s
disability continues. At step two, if there has been medical improvement, the ALJ considers
whether the child’s impairment meets or equals in severity the listed impairment that it met or
equaled before. 20 C.F.R. § 416.994a(b)(2). If the child’s impairment meets or equals in severity
a listed impairment, the Commissioner will find that the child remains disabled. At step three, the
ALJ considers whether the child is currently disabled under the rules in 20 C.F.R. § 416.924(c)
and (d), considering all of the child’s impairments.

         Under 20 C.F.R. § 416.924, the ALJ evaluates whether a child is disabled using a three-
step process. First, the ALJ considers whether the child is performing substantial gainful activity.
If the child is performing substantial gainful activity, the ALJ will find that the child is not disabled.
Next, the ALJ considers whether the child has medically determinable impairments that are severe.
If not, the ALJ will find that the child is not disabled. Finally, the ALJ considers whether the child’s
impairment or combination of impairments meets, medically equals, or functionally equals a
listing. If the child’s impairments do not meet or equal a listing, the ALJ will find that the child is
not disabled.

        To determine whether a child’s impairments functionally equal a listing, the ALJ considers
the child’s limitations in six domains of functioning: “(i) Acquiring and using information; (ii)
Attending and completing tasks; (iii) Interacting and relating with others; (iv) Moving about and
manipulating objects; (v) Caring for yourself; and, (vi) Health and physical well-being.” 20 C.F.R.
§ 416.926a(b)(1). A child’s impairments functionally equal a listing if the child has a marked
limitation in two of the domains or an extreme limitation in one domain. 20 C.F.R. § 416.926a(d).
A marked limitation is when an impairment interferes seriously with the child’s ability “to
independently initiate, sustain, or complete activities” in a domain. 20 C.F.R. § 416.926a(e)(2).
An extreme limitation is “more than marked” and will be found when an impairment “interferes
very seriously with [the child’s] ability to independently initiate, sustain, or complete activities”
in a domain. 20 C.F.R. § 416.926a(e)(3). The claimant has the burden to demonstrate that the
child’s impairment meets, medical equals, or functionally equals a listing. Mouzon on behalf of
K.W. v. Saul, No. 5:18-CV-357-FL, 2019 WL 4733543, at *4 (E.D.N.C. Sept. 27, 2019) (citing
Kellough v. Heckler, 785 F.2d 1147, 1152 (4th Cir. 1986); Gray ex rel. Whymss v. Comm'r of Soc.
Sec., 454 F. App’x 748, 750 (11th Cir. 2011)).

       In this case, the ALJ determined that the comparison point decision was the disability
determination of August 29, 2012. Tr. 17. At the time of that decision, the child had a speech and
language delay. At step one, the ALJ determined that the child had experienced medical
improvement as of August 15, 2016. Id. At step two, the ALJ found that because of the medical
improvement, the child’s speech and language delay has not met or medically equaled, or
functionally equaled any listed impairment since August 15, 2016. Tr. 17-18. At step three, the
ALJ determined that since August 15, 2016, the child had the severe impairments of speech and
language delay, and attention deficit hyperactivity disorder. Tr. 25. The ALJ concluded that none
of these impairments, separately or in combination, met or medically equaled, or functionally
equaled the listings. Id. The ALJ concluded that the child’s disability ended as of August 15, 2016,
and the child has not been disabled again since that date. Tr. 28.

        The child argues that the ALJ failed to consider evidence that had a material bearing on his
limitations in the six domains of functioning. ECF No. 19-1 at 8-21. Specifically, the child argues
that the ALJ did not consider “important and material evidence from Plaintiff’s treating



                                                    2
psychiatrist from the Kennedy Krieger Institute,” mischaracterized other evidence, and “cherry
picked” evidence that favored finding the child not disabled. Id. at 9. The child also argues that the
ALJ relied on evidence that was not in the record in finding that he was not disabled. Id. at 15.

        In the functional domain of interacting and relating with others, the ALJ found that the
child had a less than marked restriction since August 15, 2016. Tr. 21-22. In making this finding,
the ALJ explained that while the child “does not like playing with other kids,” and “gets mad,
cries, and does not share with others,” he also “dances, plays sports, does gymnastics, and goes
scouting.” Tr. 22. In addition, the ALJ noted that the child’s articulation is age appropriate, that he
smiled and made eye contact during a psychological consultative examination, and that he attends
a weekly psychiatric rehabilitation program that includes group work. Id.

        The ALJ’s finding that the child “dances, plays sports, does gymnastics, and goes scouting”
is not supported by the record. In a report of the child’s activities of daily living, the record
indicates that the child does not participate in any organized play activities, including dance,
gymnastics, sports, or scouting. Tr. 511. Another report of the child’s activities of daily living
indicates that he attends a psychiatric rehabilitation once a week and attends a group there, but it
makes no mention of the child participating in dance, sports, gymnastics, or scouting. Tr. 607. This
is consistent with the questionnaire completed by the child’s mother, which indicates that the child
does not participate in dance, gymnastics, sports, or scouting. Tr. 248.

        In his motion for summary judgment, the child argues that the ALJ’s finding that he
participates in dance, sports, gymnastics, and scouting is “completely unsupported by the record.”
ECF No. 19-1 at 15-16 (“It is absolutely false that Plaintiff engaged in dancing, sports, gymnastics,
and scouting.”). The Commissioner does not challenge the child’s argument on this point or argue
that the ALJ’s finding is harmless; the Commissioner does not address the child’s argument at all.
See ECF No. 20-1 at 7, 10 (“Nonetheless, the ALJ noted that the child dances, plays sports, does
gymnastics, and goes scouting.”).

        Because the ALJ relied on evidence that is not in the record to determine that the child was
not disabled beginning August 15, 2016, the Court is unable to find that the ALJ’s decision is
supported by substantial evidence. For this reason, the Court will remand this case for further
proceedings. The Court declines to address the child’s other arguments and expresses no opinion
on the ultimate issue of the child’s disability.

       For these reasons, both parties’ motions for summary judgment (ECF Nos. 19 & 20) are
DENIED. Pursuant to sentence four of 42 U.S.C. § 405(g). the Commissioner’s judgment is
REVERSED IN PART due to inadequate analysis. The case is REMANDED for further
proceedings in accordance with this opinion. The Clerk is directed to CLOSE this case.

                                                       Sincerely yours,

                                                              /s/
                                                       Timothy J. Sullivan
                                                       United States Magistrate Judge




                                                  3
